Citation Nr: 0014120	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  94-40 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  What evaluation is warranted for residuals of a torn 
medial collateral ligament of the left knee from October 15, 
1991?

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from October 1971 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
Regional Office and Insurance Center (RO).  


REMAND

The March 1993 rating decision which the veteran now appeals 
granted service connection for residuals of a torn medial 
collateral ligament of the left knee and assigned the 
condition a noncompensable evaluation.  The same rating 
action denied the veteran's application for a nonservice-
connected pension, entitlement to which the appellant has 
claimed on the basis of a back disorder.  A February 2000 
supplemental statement of the case established a 10 percent 
evaluation for degenerative joint disease of the lumbar spine 
for the purpose of the nonservice-connected pension claim.  

In appealing the March 1993 decision concerning both his 
claims, the veteran has alleged that his disabilities are 
more severe than the evaluations assigned to them.  Thus, his 
claims are well-grounded, and VA has a duty to assist him in 
the development of pertinent facts.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  38 U.S.C.A. § 5107(a) (West 
1991).  

Fulfillment of the duty to assist in this case also requires 
that VA afford the veteran a thorough and contemporaneous 
medical examination.  See Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board notes that since filing his 
claims in October 1991, the veteran has not undergone a VA 
examination.  In consequence, the Board lacks an adequate 
basis upon which to adjudicate his claims.  An examination 
must be conducted in order that the severity of left knee and 
back disorders may be assessed, and any other nonservice-
connected disabilities, to include any elbow or right knee 
disorder, from which he may suffer may be identified and 
their severity also assessed.

An examination for these purposes should take into account 
the records of prior medical treatment of the conditions in 
concern.  Id.  Thus, the duty to assist the veteran in this 
case also requires VA to seek to obtain such records.  

Finally, the Board observes that in seeking a greater 
evaluation for his left knee disability, the veteran is 
contesting a disability rating that was rendered with a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has distinguished such a case 
from that in which a claim for increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that whereas in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126, (1999), citing Francisco v. Brown, 7 Vet. App. 
55 (1994), an original evaluation of a disability must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date)  Id. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  
Therefore, the RO must consider whether staged ratings of the 
veteran's left knee disability are appropriate.

Hence, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for any condition at any private or VA 
facility since October 1996.  A copy of 
the RO's request to the veteran and his 
reply should be placed in the claims 
file.  The RO should then attempt to 
obtain and associate with the claims 
file, all medical records from the 
facilities named.  All attempts to secure 
this evidence should be documented.

2.  Following the completion of the 
above-requested development, the RO 
should schedule the veteran for a VA 
general examination.  Due written notice 
of the time and place of the examination 
should be given to the veteran and a copy 
of the notice placed in the claims file.  
This study is to determine the nature and 
severity of all of the veteran's 
disorders, to include residuals of a torn 
medial collateral ligament of the left 
knee and all disorders of the lumbar 
spine.  All indicated studies, tests, and 
evaluations should be performed.  The 
veteran's range of motion in each 
examined body part should be measured and 
recorded by the examiner, as should any 
joint laxity.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner should 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion of any joint.  If the veteran 
describes flare-ups of pain of any joint, 
the examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The 
examiner must provide an opinion as to 
the impact of any diagnosed disorder on 
the ability of the veteran to secure or 
follow a substantially gainful 
occupation.  The veteran's claims folder 
must be made available to and reviewed by 
each examiner.  A complete rationale for 
any opinion and description must be 
presented.  The examination report should 
be typed.

3.  Thereafter, the RO should review the 
examination report to ensure that there 
has been complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  When the above-requested development 
has been completed, the RO should 
evaluate the disabilities of the veteran 
and readjudicate the two claims which are 
the subject of this appeal.  In 
evaluating the veteran's service-
connected left knee disability, the RO 
should consider the appropriateness of 
staged ratings, in accordance with 
Fenderson.  With respect to the claim for 
a nonservice-connected pension, the RO 
must assign a rating for each nonservice-
connected disorder, and readjudicate the 
issue of entitlement to a permanent and 
total disability rating for pension 
purposes in accordance with the criteria 
set forth in 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) (West 1991); 38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1999), and with principles enunciated by 
the Court in Talley v. Derwinski, 2 Vet. 
App. 282 (1992) and Brown v. Derwinski, 2 
Vet. App. 444 (1992). 

If a benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




